DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5-7, 14-18, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation flow station and flow vector assembly connected to… the heat pump by a second conduit and third and fourth conduit respectively, and the claim also recites flow station and flow vector assembly directly connected to… the heat pump which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or 
	It is unclear if the flow station and flow vector assemblies are directly connected to the heat pump without any intermediate components or elements or via the second, third and fourth conduits. For examination purposes, the above limitations are interpreted as ‘--  flow station connected to… the heat pump by a second conduit --‘ and ‘-- flow vector assembly connected to… the heat pump by a third and fourth conduit --’.          
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation cooling and heating coils connected to… the flow vector assembly by a fifth and sixth, and a seventh and eight conduit respectively, and the claim also recites cooling and heating coils directly connected to… the flow vector assembly which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
It is unclear if the cooling and heating coils are directly connected to flow vector assembly without any intermediate components or elements or via the fifth, sixth, seventh and eighth conduits. For examination purposes, the above limitations are interpreted as ‘-- cooling and heating coils connected to… the flow vector assembly by a fifth and sixth, and a seventh and eight conduits respectively --’.    Appropriate correction is required.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation ground loops connected to the flow station and the heat pump by a first conduit that extends through the ground, and the claim also recites ground loop which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
It is unclear if the ground loops are directly connected to the flow station and the heat pump without any intermediate components, elements or pipes or the loops connect the flow station and the heat pump via a single first conduit. It is also not clear how a first conduit connects ground loops directly with the flow station and the heat pump while the first conduit contains ground loops, flow station and the heat pump. For examination purposes, the above limitations are interpreted as ‘-- ground loops… connected to the flow station and the heat pump by a first conduit --’.    Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kidwell (US 7,373,785 B2) and in view of Wiggs (US 5,671,608 A).
In regards to claim 1, Kidwell teaches a geothermal system (see figs. 118-120), comprising: a flow station (269, see fig. 118) directly connected to and in fluid communication with a heat pump (condensing unit 283, see fig. 118 and col. 43, lines 7-8) by a second conduit (270) that extends between the flow station and the heat pump (270 extends between 269 and 283, see fig. 118); a flow vector assembly (at least t-section combining 6th pipe, 8th pipe, and return pipe 279 from the HXs 264, 265, valves 277, and 278, see fig. 118) directly connected to and in fluid communication with the heat pump by a third and a fourth conduit (276, 279, see fig. 118) that extend between the flow vector assembly and the heat pump (pipes 276, 279 extend between t-section, valves 277, 278, and condensing unit 283, see fig. 118); a furnace (coils 264 or 296 and coils 265 or 297) having a cooling coil (264, 296) and a heating coil (265, 297, see fig. 118), wherein the cooling coil (264) is directly connected to the flow vector assembly (t-section and valve 278) by a fifth and a sixth conduit (264 connected to valve 278 and t-section by 5th and 6th pipes, see below annotated fig. 118) that extends between the cooling coil and the flow vector assembly (see below modified fig. 118) and the heating coil (265) is directly connected to the flow vector assembly (t-section and valve 277) by a seventh and an eighth conduit (265 connected to valve 277 and t-section by 7th and 8th pipes, see below annotated fig. 118) that extends between the heating coil and the flow vector assembly (see below modified fig. 118); and ground loops (308-310, see fig. 118) extending between and directly connected to the flow station (269) and the heat pump (283) by a first conduit (pipes 273, 274, 275) that extends through the ground between the flow station and the heat pump (loops 18, 48, connected to the module 16 and heat pump 14 via conduits 32, and 22, see fig. 1; Also see below annotated fig. 118, for flow from 269 through ground 308-310 to 283).
[AltContent: textbox (t-section)][AltContent: arrow]
    PNG
    media_image1.png
    608
    699
    media_image1.png
    Greyscale

However, Kidwell does not explicitly teach that the heating and cooling coils are within the ductwork.
	Kidwell further teaches heating and cooling modes of operations (col. 49, lines 4-6) and in another embodiment that the furnace connected to the heat pump (195) contains heating and cooling coils (199, see fig. 88), wherein the heating and cooling coils are within the ductwork (see fig. 88 and col. 43, lines 1-10); and the condenser and evaporator sections interchange functions (hence the heating coil becomes dormant in one mode while the cooling coil becomes dormant in another mode as they interchange function, see col. 50, lines 28-43); wherein in a cooling mode (while the air is being cooled) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of coils in Kidwell by providing a furnace with heating and cooling coils, connected to the heat pump, and the heating and cooling coils disposed within the duct work such that the unconditioned air is conducted through the ductwork into and out of the blower to the cooling coil of the furnace as per the additional embodiment in Kidwell in order to effectively and efficiently condition the air within the building (193) to maintain the temperature and provide comfortable environment for the occupants.
Kidwell also does not explicitly teach placing the heating coil before the blower.
However, Wiggs teaches placing the heating coil (heat exchange coil 5) before the blower (7) in a ductwork (air passage, see fig. 1).
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the position of the heating coil in the system of Kidwell as modified by placing the blower after the heating coil with respect to the flow of air through the duct as taught by Wiggs in order to protect the blower from foreign material and debris by placing the fan within the duct and between heating and cooling coils.

Claims 1, 5 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kidwell (US 7,373,785 B2) and further in view of Kapaun (US 2014/0352916 A1) as per the earlier publication (WO 2013102128 A1) dated July 4th 2013 and further in view of Wiggs (US 5,671,608 A).
In regards to claim 1, Kidwell teaches a geothermal system (see figs. 118-120), comprising: a flow station (269, see fig. 118) directly connected to and in fluid communication with a heat pump (condensing unit 283, see fig. 118 and col. 43, lines 7-8) by a second conduit (270) that extends between the flow station and the heat pump (270 extends between 269 and 283, see fig. 118); a flow vector assembly (at least t-section combining 6th pipe, 8th pipe, and return pipe 279 from the HXs 264, 265, valves 277, and th and 6th pipes, see below annotated fig. 118) that extends between the cooling coil and the flow vector assembly (see below modified fig. 118) and the heating coil (265) is directly connected to the flow vector assembly (t-section and valve 277) by a seventh and an eighth conduit (265 connected to valve 277 and t-section by 7th and 8th pipes, see below annotated fig. 118) that extends between the heating coil and the flow vector assembly (see below modified fig. 118); and ground loops (308-310, see fig. 118) extending between and directly connected to the flow station (269) and the heat pump (283) by a first conduit (pipes 273, 274, 275) that extends through the ground between the flow station and the heat pump (loops 18, 48, connected to the module 16 and heat pump 14 via conduits 32, and 22, see fig. 1; Also see below annotated fig. 118, for flow from 269 through ground 308-310 to 283).
However, Kidwell does not explicitly teach that the heating and cooling coils are within the ductwork.
	Kidwell further teaches heating and cooling modes of operations (col. 49, lines 4-6) and in another embodiment that the furnace connected to the heat pump (195) contains heating and cooling coils (199, see fig. 88), wherein the heating and cooling coils are within the ductwork (see fig. 88 and col. 43, lines 1-10); and the condenser and evaporator sections interchange functions (hence the heating coil becomes dormant in one mode while the cooling coil becomes dormant in another mode as they interchange function, see col. 50, lines 28-43); wherein in a cooling mode (while the air is being cooled) the unconditioned air (Air from the room, see fig. 88) is conducted via ductwork (194) to the cooling coil (199) of the furnace into and out of the blower (from blower 198 to the cooling coil 199, see fig. 88).

Arguendo if Kidwell does not explicitly teach operating either heating or cooling coil during each of the heating or cooling modes.
Kapaun teaches that during cooling operations, flow goes through the cooling coil while keeping heating coil dormant (by being valved off, see paragraph 31) and passing the unconditioned air through the heating coil (i.e. air not heated by valved off heating coil while passing through venting system 92, see paragraph 31 and fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement and operation of heating and cooling coils in the system of Kidwell as modified by operating cooling coil while keeping the heating coil dormant and passing the unconditioned air through the valved off heating coil and then through the cooling coil during the cooling operation as taught by Kapaun in order to improve efficiency by using separate coils (see paragraph 31, Kapaun). It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have placed the heating and cooling coils in the system of Kidwell as modified at upstream and downstream locations respectively of the ductwork to sequentially pass the air through the heating coil and then through the cooling coil (see fig. 2) as taught by Kapaun in order to efficiently and effectively perform the cooling or heating operations or cooling and heating operations at independent locations for greater control over the conditioning of the supplied air.
Kidwell also does not explicitly teach placing the heating coil before the blower.

[AltContent: arrow]It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the position of the heating coil in the system of Kidwell as modified by placing the blower after the heating coil with respect to the flow of air through the duct as taught by Wiggs in order to protect the blower from foreign material and debris by placing the fan within the duct and between heating and cooling coils. 
[AltContent: textbox (t-section)]
    PNG
    media_image1.png
    608
    699
    media_image1.png
    Greyscale


In regards to claim 5, Kidwell teaches the limitations of the claim except for a pair of flow ray valves.
	However, Kapaun teaches a pair of flow ray valves (see fig. 9 and paragraph 30).

In regards to claims 14, Kidwell teaches the limitations of the claim except a solenoid valve and a pair of check valves.
	Kapaun teaches that the flow vector assembly includes a t-section (valve 62 and 84 are t-section valves, see figs. 2, 4, 6-9), a solenoid valve, and a pair of check valves (see paragraphs 27-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flow vector assembly of the system of Kidwell by introducing a solenoid and a pair of check valves as taught by Kapaun within the flow vector assembly of Kidwell in order to prevent the acquired heat from the ground loop to flow back to the ground loop during idling or delay in circulating the refrigerant through the heating and cooling coils.
In regards to claims 15, Kidwell does not explicitly teach a three port valve and a check valve as part of the flow vector assembly.
	Kapaun teaches that the flow vector assembly includes a three port valve (valve 62 and 84 are three port valves, see figs. 2, 4, 6-9), and a check valve (see paragraphs 27-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flow vector assembly of the system of Kidwell by introducing a solenoid and a pair of check valves as taught by Kapaun within the flow vector assembly of Kidwell in order to prevent the acquired heat from the ground loop to flow back to the ground loop during idling or delay in circulating the refrigerant through the heating and cooling coils.
In regards to claim 16, Kidwell teaches the limitations of the claim except for a pair of flow ray valves.
	However, Kapaun teaches a pair of flow ray valves (see fig. 9 and paragraph 30).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a pair of flow ray valves as taught by Kapaun to the flow 
In regards to claim 17, Kidwell teaches the limitations of the claim except for at least one flow ray valve having a housing with three ports and a sealing disc that selectively seals one of the three ports based upon pressure flow through another of the three ports.
	However, Kapaun teaches a flow vector assembly having at least one flow ray valve (62, 84, see paragraph 30) having a housing (outer shell of the valve 62, see fig. 9) with three ports (62 is a three-way valve, see figs. 4, 6-9) and a sealing disc (96) that selectively seals one of the three ports based upon pressure flow through another of the three ports. (see fig. 9 and paragraphs 18, 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flow vector assembly of the system of Kidwell by introducing one flow ray valve having a housing with three ports and a sealing disc that selectively seals one of the three ports based upon pressure flow through another of the three ports as taught by Kapaun in order to control the flow through the flow vector assembly based on pressure because pressure of the refrigerant defines the state of the refrigerant.
In regards to claims 18 and 20, Kidwell teaches the limitations of the claim except for a conduit connected to and extending between the heat pump and the flow vector assembly has a diverter valve that is connected to a flow helix assembly; the flow helix assembly is connected to the heat pump; the flow helix assembly is connected to a water pump.
	However, Kapaun teaches a conduit connected to and extending between the heat pump and the flow vector assembly has a diverter valve (valve 58 or 82 on pipe between compressor 54 and valve assembly 52, 62, 60, see figs. 7-8) that is connected to a flow helix assembly (58 or 82 connected to 68, 70, 74, see figs. 7-8); the flow helix assembly is connected to the heat pump (68, 70, 74, connected to compressor 54, see figs. 7-8); the flow helix assembly is connected to a water pump (76, see figs. 7-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection between the heat pump and the flow vector assembly 
In regards to claim 21, Kidwell teaches a geothermal system (see figs. 118-120), with heating and cooling modes of operations (col. 49, lines 4-6) and in another embodiment that the furnace connected to the heat pump (195) contains heating and cooling coils (199, see fig. 88), wherein the heating and cooling coils are within the ductwork (see fig. 88 and col. 43, lines 1-10); and the condenser and evaporator sections interchange functions (hence the heating coil becomes dormant in one mode while the cooling coil becomes dormant in another mode as they interchange function, see col. 50, lines 28-43).
However, Arguendo if Kidwell does not explicitly teach that operating heating coil while keeping the cooling coil dormant.
Kapaun teaches operating cooling coil and keeping heating coil dormant during cooling mode (see paragraph 31) and operating heating coil and keeping cooling coil dormant during heating mode (see paragraph 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known technique of keeping one coil dormant while activating another coil during a cooling mode as taught by Kapaun to the heating and cooling coils of the system of Kidwell by keeping the cooling coil dormant and activating the heating coil during the heating mode to achieve a heating mode where the air flow is heated but not cooled within the ductwork of Kidwell in order to condition the supply air as necessary or required by the occupants of the space being conditioned.

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kidwell (US 7,373,785 B2) in view of Wiggs as applied to claim 1 above and further in view of Kreeley (US 4,350,181). 
In regards to claim 6, Kidwell does not explicitly teach that the flow vector assembly has a ram valve.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a ram valve as a flow valve as taught by Maurer to the flow vector assembly of Kidwell in order to prevent the negative heat and pressure transfer from detrimentally affecting the system performance and efficiency.

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kidwell (US 7,373,785 B2) in view of Wiggs as applied to claim 1 above and further in view of Kapaun (US 2014/0352916 A1) as per the earlier publication (WO 2013102128 A1) dated July 4th 2013 and Kreeley (US 4,350,181). 
In regards to claim 7, Kidwell teaches the limitations of the claim except for a tandem flow ray valve. However, Kapaun teaches a pair of flow ray valves (see fig. 9 and paragraph 30). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a pair of flow ray valves as taught by Kapaun to the flow vector assembly of Kidwell in order to allow the fluid to smoothly transition from one direction to another.
	Kidwell also does not explicitly teach that the flow ray valve are in tandem.
	However, Kreeley discloses a tandem pair axial flow valve with multiple chambers (front and back chambers, see figs. 1-3). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vector assembly of Kidwell as modified by Kapaun to have tandem flow valves in order to make the operation of the valve easy by having the flow diversions within one valve body.

Claim 14-18, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kidwell (US 7,373,785 B2) in view of Wiggs as applied to claim 1 above and further in view of Kapaun (US 2014/0352916 A1) as per the earlier publication (WO 2013102128 A1) dated July 4th 2013.
In regards to claims 14, Kidwell teaches the limitations of the claim except a solenoid valve and a pair of check valves.
	Kapaun teaches that the flow vector assembly includes a t-section (valve 62 and 84 are t-section valves, see figs. 2, 4, 6-9), a solenoid valve, and a pair of check valves (see paragraphs 27-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flow vector assembly of the system of Kidwell by introducing a solenoid and a pair of check valves as taught by Kapaun within the flow vector assembly of Kidwell in order to prevent the acquired heat from the ground loop to flow back to the ground loop during idling or delay in circulating the refrigerant through the heating and cooling coils.
In regards to claims 15, Kidwell does not explicitly teach a three port valve and a check valve as part of the flow vector assembly.
	Kapaun teaches that the flow vector assembly includes a three port valve (valve 62 and 84 are three port valves, see figs. 2, 4, 6-9), and a check valve (see paragraphs 27-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flow vector assembly of the system of Kidwell by introducing a solenoid and a pair of check valves as taught by Kapaun within the flow vector assembly of Kidwell in order to prevent the acquired heat from the ground loop to flow back to the ground loop during idling or delay in circulating the refrigerant through the heating and cooling coils.
In regards to claim 16, Kidwell teaches the limitations of the claim except for a pair of flow ray valves.
	However, Kapaun teaches a pair of flow ray valves (see fig. 9 and paragraph 30).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a pair of flow ray valves as taught by Kapaun to the flow vector assembly of Kidwell as it is advantageous to use fewer mechanical components and eliminate the need for an electrically actuated valve.
In regards to claim 17, Kidwell teaches the limitations of the claim except for at least one flow ray valve having a housing with three ports and a sealing disc that selectively seals one of the three ports based upon pressure flow through another of the three ports.
	However, Kapaun teaches a flow vector assembly having at least one flow ray valve (62, 84, see paragraph 30) having a housing (outer shell of the valve 62, see fig. 9) with three ports (62 is a three-way valve, see figs. 4, 6-9) and a sealing disc (96) that selectively seals one of the three ports based upon pressure flow through another of the three ports. (see fig. 9 and paragraphs 18, 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flow vector assembly of the system of Kidwell by introducing one flow ray valve having a housing with three ports and a sealing disc that selectively seals one of the three ports based upon pressure flow through another of the three ports as taught by Kapaun in order to control the flow through the flow vector assembly based on pressure because pressure of the refrigerant defines the state of the refrigerant.
In regards to claims 18 and 20, Kidwell teaches the limitations of the claim except for a conduit connected to and extending between the heat pump and the flow vector assembly has a diverter valve that is connected to a flow helix assembly; the flow helix assembly is connected to the heat pump; the flow helix assembly is connected to a water pump.
	However, Kapaun teaches a conduit connected to and extending between the heat pump and the flow vector assembly has a diverter valve (valve 58 or 82 on pipe between compressor 54 and valve assembly 52, 62, 60, see figs. 7-8) that is connected to a flow helix assembly (58 or 82 connected to 68, 70, 74, see figs. 7-8); the flow helix assembly is connected to the heat pump (68, 70, 74, connected to compressor 54, see figs. 7-8); the flow helix assembly is connected to a water pump (76, see figs. 7-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection between the heat pump and the flow vector assembly in the system of Kidwell by introducing a diverter valve, a flow helix assembly, a water pump and connecting the heat pump and water pump to the flow helix assembly as taught by Kapaun in order to .

Claims 6 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kidwell (US 7,373,785 B2) in view of Kapaun and Wiggs as applied to claim 1 above and further in view of Kreeley (US 4,350,181). 
In regards to claim 6, Kidwell does not explicitly teach that the flow vector assembly has a ram valve.
	However, Maurer teaches that the valve assembly (figs. 1-4) has a ram valve (see abstract and claim 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a ram valve as a flow valve as taught by Maurer to the flow vector assembly of Kidwell in order to prevent the negative heat and pressure transfer from detrimentally affecting the system performance and efficiency.

In regards to claim 7, Kidwell teaches the limitations of the claim except for a tandem flow ray valve. However, Kapaun teaches a pair of flow ray valves (see fig. 9 and paragraph 30). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a pair of flow ray valves as taught by Kapaun to the flow vector assembly of Kidwell in order to allow the fluid to smoothly transition from one direction to another.
	Kidwell also does not explicitly teach that the flow ray valve are in tandem.
	However, Kreeley discloses a tandem pair axial flow valve with multiple chambers (front and back chambers, see figs. 1-3). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vector assembly of Kidwell as modified by Kapaun to have tandem flow valves in order to make the operation of the valve easy by having the flow diversions within one valve body.
Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive. In response to applicant's argument, "sixth conduit in Kidwell extends between the cooling coil 264 and the conduit 279 and not the flow vector assembly" the examiner maintains the rejection of claim 1 and points out that sixth conduit extends between coil 264 and the t-section (see above annotated figure 118 of Kidwell), where the t-section is part of the flow vector assembly (see above rejection of claim 1).
In response to applicant's argument, "eighth conduit in Kidwell extends between the heating coil 265 and the junction between the sixth conduit and conduit 279 and not the flow vector assembly" the examiner maintains the rejection of claim 1 and points out that eighth conduit extends between coil 265 and the t-section (see above annotated figure 118 of Kidwell), where the t-section is part of the flow vector assembly (see above rejection of claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M. A. S./
Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763